


Exhibit 10.15

 

TERMINATION AND RELEASE ACKNOWLEDGMENT

 

Dated as of May 11, 2012

 

Reference is made to the Guarantee dated as of August 11, 2011 (the “Guarantee”)
by FS Energy and Power Fund (the “Guarantor”) in favor of Citibank, N.A. (the
“Beneficiary”).

 

Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Guarantee.

 

Release of Guarantee

 

1.             Each of the Guarantor and the Beneficiary hereby acknowledges and
agrees that, as of the date of this Termination and Release Acknowledgement, the
Guarantor is hereby released from all obligations under the Guarantee.

 

2.             Each of the Guarantor and the Beneficiary hereby acknowledges and
agrees that the Guarantee shall be terminated and of no further force or effect.

 

Miscellaneous

 

1.             This Termination and Release Acknowledgement may be executed in
any number of counterparts and on separate counterparts, each of which is an
original, but all of which together constitute one and the same instrument. 
Delivery of an executed counterpart of this Termination and Release
Acknowledgement by e-mail (PDF) or telecopy shall be effective as delivery of a
manually executed counterpart of this Termination and Release Acknowledgement.

 

2.             This Termination and Release Acknowledgement shall be construed
in accordance with, and this Termination and Release Acknowledgement and all
matters arising out of or relating in any way whatsoever to this Termination and
Release Acknowledgement (whether in contract, tort or otherwise) shall be
governed by, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by having a duly authorized officer of Guarantor execute this
Termination and Release Acknowledgement and return the same by e-mail (PDF) to
the attention of Victoria Chant at Citibank.

 

Very truly yours,

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Victoria Chant

 

 

Name: Victoria Chant

 

 

Title: Vice President

 

 

 

 

 

 

 

ACKNOLWEDGED AND AGREED

 

AS OF THE DATE FIRST ABOVE WRITTEN:

 

 

 

 

FS ENERGY AND POWER FUND

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

 

Name: Gerald F. Stahlecker

 

 

Title: Executive Vice President

 

 

2

--------------------------------------------------------------------------------
